FILED
                                                                                              IN SUPREME COURT
                                                                                                   OF TEXAS


n, n«™«i<
Date:08FEB15
                                                                                                  FEB 11 2015
                                                                                           BLAKE HAWTHORNE, Clerk
1°:                                                                                   BY PATRICK D. PASSMORE, Deputy
       1) Blake A. Hawthorne (Clerk; Tx. S.Ct.; P.O. Box 12248; Austin, TX 78711;
            512-463-1312; Via postage-prepaid USPS 1st class mail)
CC:
       1) Mathew C. G. Boyle (one true-copy of this cover letter) (Atty. of Record for
          Respondents; Boyle & Lowry, LLP; 4201 Wingren Rd., Ste 108; Irving, TX
            75062; 972-650-7100; Via postage-prepaid USPS 1st class mail)

FR: M. Aram Azadpour (pro se Plaintiff-Appellant-Petitioner; P.O. Box 2644,
                     Grapevine, TX 76099; 817-901-1160)

RE: The Petitioner Will Not Be Seeking a Rehearing on the Denial of Petition for
      Review in Pet. No. 14-0718



Dear Mr. Hawthorne,

On February 06, 2015 I sent an e-mail to the Office of Court Clerk (and copied the Lead

Counsel for the Respondents on the same e-mail) stating that I wished to file a motion for

rehearing on the "denial" of my Petition for Review under Pet. No. 14-0718.1 had

intended to seek rehearing on two matters, one on the matter that under the Tex. Pub.

Info. Act (Tex. Gov. Cd. Chp. 552), the initial information requestor need not to wait for

the Tex. Atty. Gen. to issue a letter-ruling before seeking a mandamus compelling

disclosure;1 and on another matter, which when the trial-court lacks subject matter, then

its only path is to dismiss "without" prejudice as oppose to dismissing "with" prejudice.



Upon further analysis, I do not believe I would be entitled to a rehearing on grounds of

modifying the trial-court's judgment so as to dismiss the cause of action upon the Tex.

Pub. Info. Act "without" prejudice for the trial-court stated that it lacked subject matter to

1Presently there is another petition pending before the Court (under Pet. No. 14-15) which is on the same
matter, and I believe the Court will rule in the favor of the petitioner there, i.e., the initial information
requestor need not to wait for the Tex. Atty. Gen. to issuea letter-ruling before the initial information
requestor is to bring a mandamus action to compel disclosure of public information.


Page 1 of 2, cvr_ltr_on_not_seeking_a_rehearing_on_denial_of_petition
hear that cause. Therefore, it should have dismissed the matter "without" prejudice as

oppose to "with" prejudice. Black v. Jackson. 82 SW.3d 44, 55 (Tex. App. - Tyler [12th

Dist.] 2002, no pet.). It seems that I could not have raised that matter (even as a fairly

included issue within the issue related to the Tex. Pub. Info. Act), at the Court of Appeals

level without having first raised it in the trial-court by-way of a motion for new trial.

Leonard v. Abbott (Atty. Gen, ofTex.). 171 SW.3d 451,461 (Tex. App. - Austin [3rd

Dist.] 2005, pet. denied).



Therefore, I will "not" be seeking a rehearing of the "denial" of Pet. No. 14-0718 by an

Order dated January 09, 2015.


Regards,

 (o k lh
M. Aram Azadpour
pro se Plaintiff-Appellant-Petitioner




Page 2 of 2, cvr_ltr_on_not_seeking_a_rehearing_on_denial_of_petition